Citation Nr: 1748636	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-34 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to restoration of a 70 percent disability rating (or evaluation), effective July 1, 2016, for posttraumatic stress disorder (PTSD) with polysubstance abuse, including whether the reduction in compensation from 70 percent to 30 percent disabling from July 1, 2016 was proper.

2.  Entitlement to an increased disability rating (or evaluation) for unexplained polyarthralgia involving shoulders, elbows, knees, and wrists with headache and fatigue, in excess of 20 percent for the period from February 11, 2011 to October 19, 2016, and in excess of 40 percent from October 19, 2016.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's spouse


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1987 to October 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from August 2012, May 2016, and March 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  A claim for an increased disability rating for unexplained polyarthralgia was received in February 2011.  The August 2012 rating decision, in pertinent part, denied an increased disability rating in excess of 20 percent for the unexplained polyarthralgia involving shoulders, elbows, knees, and wrists with headaches and fatigue and a TDIU.  

In December 2014, the Veteran was notified he would be scheduled for a VA examination to assess the current severity of the service-connected PTSD.  The Veteran had previously been notified in the August 2012 rating decision that the 70 percent disability rating assigned for PTSD with polysubstance abuse was not considered permanent and a future examination would be scheduled.  In February 2015, the RO proposed to reduce the disability rating for PTSD with polysubstance abuse from 70 percent to 30 percent disabling.  The May 2016 rating decision implemented the reduction to 30 percent disabling for PTSD with polysubstance abuse, effective July 1, 2016.  

The March 2017 rating decision granted a 40 percent disability rating for unexplained polyarthralgia involving shoulders, elbows, knees, and wrists with headaches and fatigue effective October 19, 2016, creating "staged" increased disability ratings.

In May 2016, the Board remanded the issues of an increased disability rating for unexplained polyarthralgia, service connection for a lumbar spine disorder, and a TDIU for additional development.  Pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), the Board remanded the issue of service connection for a lumbar spine disorder for issuance of a statement of the case.  A statement of the case was issued in September 2016, but the Veteran did not file a timely substantive appeal (on a VA Form 9).  Despite the fact that it was not perfected to the Board and is not currently in appellate status, the representative has continued to present argument with respect to this issue.  See April and August 2017 written statements.  If the Veteran intends to file a claim to reopen service connection for a lumbar spine disorder, he should notify VA expressing such an intention.  38 C.F.R. §§ 3.1(p), 3.155(a) (2017).  

In November 2015, the Veteran and his spouse testified at a Board videoconference hearing at the local RO in Detroit, Michigan, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Propriety of Reduction 

The May 2016 rating decision implemented the reduction from 70 percent to 30 percent disabling for PTSD with polysubstance abuse, effective July 1, 2016.  In June 2016, the Veteran filed a timely notice of disagreement with the reduction.  

In cases in which a form is provided by the AOJ for purposes of initiating an appeal, a completed and timely submitted copy of that form identifying the determinations with which the claimant disagrees constitutes a notice of disagreement.  38 C.F.R. § 20.201(a) (2017).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2017).    

The June 2016 notice of disagreement was properly filed with the AOJ on the format required by VA regulations.  See 38 C.F.R. § 20.201(a)(1).  As such, the Board finds that this was a timely filed notice of disagreement.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon, 12 Vet. App. 238.  Consequently, the Board must remand for further procedural action the issue of entitlement to restoration of a 70 percent disability rating, effective July 1, 2016, for PTSD with polysubstance abuse, which includes the question of whether the reduction in compensation from 70 percent to 30 percent disabling from July 1, 2016 was proper.        

Increased Ratings for Polyarthralgia

In May 2016, the Board, in pertinent part, remanded the issue of an increased disability rating in excess of 20 percent for unexplained polyarthralgia involving shoulders, elbows, knees, and wrists with headache and fatigue to obtain additional VA treatment records and afford the Veteran a VA examination to assist in determining the current severity of the disability.  A March 2017 rating decision granted a 40 percent disability rating for unexplained polyarthralgia involving shoulders, elbows, knees, and wrists with headache and fatigue, effective October 19, 2016 (the date of most recent VA examination).  The RO indicated that this constituted a full grant of the benefit sought on appeal because 40 percent is the highest disability rating available under Diagnostic Code 5025 for fibromyalgia and, as such, did not issue a supplemental statement of the case with respect to the increased rating issue.

The Board finds that the March 2017 rating decision does not constitute a full grant of the benefit sought on appeal.  The March 2017 rating decision created "staged" increased disability ratings for the unexplained polyarthralgia involving shoulders, elbows, knees, and wrists with headache and fatigue - denying a rating in excess of 20 percent for the rating period from February 11, 2011 to October 19, 2016, and granting a rating of 40 percent from October 19, 2016.  Cf. A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability, although a claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise). 

Further, while a 40 percent disability rating is the maximum schedular rating available under 38 C.F.R. § 4.71a (2017), Diagnostic Code 5025, the Veteran's unexplained polyarthralgia is not among the listed conditions in the Rating Schedule.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2017).  The unexplained polyarthralgia is currently rated by analogy to fibromyalgia in terms of symptomatology and resulting disability picture.  See e.g., March 2007 rating decision.  A 40 percent disability rating is the highest available under Diagnostic Code 5025; however, the evidence of record does not reflect whether the AOJ considered whether a disability rating in excess of 40 percent would be warranted by rating by analogy to a different diagnostic code, or rating the multiple manifestations separately.  

The AOJ did not readjudicate the issue of increased disability ratings for unexplained polyarthralgia involving shoulders, elbows, knees, and wrists with headache and fatigue or issue a supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  This issue will be remanded so that the above-noted evidence is appropriately addressed in a supplemental statement of the case.



TDIU

The Board further finds that the issue of entitlement to a TDIU is inextricably intertwined with issues of an increased disability rating in excess of 20 percent for unexplained polyarthralgia involving shoulders, elbows, knees, and wrists with headache and fatigue and entitlement to restoration of a 70 percent disability rating, effective July 1, 2016, for PTSD with polysubstance abuse that are currently on appeal.  A hypothetical grant of a higher disability rating or restoration of the prior rating could change the adjudication of the TDIU issue because such a grant would increase the overall disability percentage, and the disabilities that the Veteran contends makes him unable to secure substantially gainful employment are the polyarthralgia and PTSD.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue); see also October 2016 application for increased compensation based on unemployability (on a VA Form 21-8940).  For this reason, consideration of entitlement to a TDIU must be deferred until the intertwined issues are either resolved or prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case that addresses the issue of entitlement to restoration of a 70 percent disability rating, effective July 1, 2016, for PTSD with polysubstance abuse, including whether the reduction in compensation from 70 percent to 30 percent disabling from July 1, 2016 was proper.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed.

2.  Then readjudicate all issues on appeal in light of all pertinent evidence, including the issue of an increased disability rating for unexplained polyarthralgia involving shoulders, elbows, knees, and wrists with headache and fatigue, in excess of 20 percent for the period from February 11, 2011 to October 19, 2016, and in excess of 40 percent from October 19, 2016.  If any benefit sought on appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The pending claim for a TDIU is inextricably intertwined with the increased disability rating and restoration of rating issues being remanded herein.  As such, consideration of this issue should be deferred until the intertwined issues are either resolved or prepared for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




